Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2014

                                     No. 04-14-00418-CV

                          IN THE INTEREST OF A.S., A CHILD,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00002
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant Fabian S. has filed a notice of appeal, stating that appellant is presumed
indigent. See TEX. R. APP. P. 20.1(a)(3). The clerk’s record and reporter’s record were due on
June 23, 2014. Neither has been filed. We therefore ORDER the trial court clerk to file the
clerk’s record on or before July 7, 2014 NO EXTENSIONS WILL BE GRANTED. We also
ORDER the court reporter responsible for preparing the reporter’s record to file the reporter’s
record on or before July 7, 2014. NO EXTENSIONS WILL BE GRANTED.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court